Mr. Justice Breese: I do not concur in this opinion. As this court said in Morgan et al. v. Stevens, 78 Ill. 287, the provisions of the statute as to nuncupative wills must receive a rigid and strict construction. Such wills are allowed only on the ground that the party being in extremis, had not time and opportunity to make a more deliberate will. The animus testandi must appear by the clearest and most incontestible proof, embodying the real testatory intentions of the declarant. I think there is a failure in these respects in this case.